COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 JAVIER FLORES,                                                  No. 08-10-00063-CR
                                                 §
                        Appellant,                                    Appeal from
                                                 §
 v.                                                                41st District Court
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                 §
                        Appellee.                                (TC # 20090D03590)
                                                 §

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination whether the appeal

should be dismissed for want of jurisdiction. Finding that there is no appealable order, we dismiss

the appeal for want of jurisdiction.

       Appellant, pro se, filed a handwritten notice of appeal on January 20, 2010 indicating an

intent to appeal various actions of the trial court which allegedly deprived Appellant of his

constitutional rights. Appellant’s notice of appeal also includes a statement that the trial court

refused to rule on his application for writ of habeas corpus. The District Clerk has provided

information to the Court indicating that neither a judgment of conviction nor an appealable order has

been entered by the trial court. On February 16, 2010, the Clerk of the Court notified Appellant of

the Court’s intent to dismiss the appeal for want of jurisdiction unless Appellant filed a response

within fifteen days showing the Court has jurisdiction of the appeal. No response has been received.

       Generally, we only have jurisdiction to consider an appeal by a criminal defendant where

there has been a final judgment of conviction. See Workman v. State, 170 Tex. Crim. 621, 343
S.W.2d 446, 447 (1961); Bridle v. State, 16 S.W.3d 906, 907 (Tex.App.--Fort Worth 2000, no pet.).
An appellate court does not have jurisdiction to consider interlocutory orders, unless that jurisdiction

has been expressly granted by law. See TEX .CODE CRIM .PROC.ANN . art. 44.02 (Vernon 2006);

Bridle, 16 S.W.3d at 907. The exceptions to the rule are: (1) certain appeals while on deferred

adjudication community supervision, Kirk v. State, 942 S.W.2d 624, 625 (Tex.Crim.App. 1997); (2)

appeals from the denial of a motion to reduce bond, TEX .R.APP .P. 31.1; McKown v. State, 915
S.W.2d 160, 161 (Tex.App.--Fort Worth 1996, no pet.); and (3) certain appeals from the denial of

habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex.App.--Dallas 1998, no pet.). When

a trial judge refuses to issue a writ or denies an applicant a hearing on the merits of his or her claims,

there is no right to appeal. Ex parte Villanueva, 252 S.W.3d 391, 394 (Tex.Crim.App. 2008), citing

Ex parte Hargett, 819 S.W.2d 866, 868 (Tex.Crim.App. 1991).

        The trial court’s refusal to rule on Appellant’s application for writ of habeas corpus is not

appealable. Further, the notice of appeal does not reflect that the trial court entered any other

appealable order. We therefore dismiss the appeal for want of jurisdiction.


April 22, 2010
                                                         ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)